DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing element being transitionable between a first configuration in which the first mating member is in an engaged position to a second configuration in which the first mating member is in a disengaged position.” in claims 1-3 and 5, “first mating member being configured to lockingly engage the second mating member to lock the implantable blood pump to the apical attachment device” in claim 6,9-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the “biasing element” has been interpreted to include an elastomeric material or spring and equivalents thereof.as disclosed within the specification (e.g. para. [0037]). Specifically, the “first mating member” has been interpreted to include a tab, clip, flap or strip and equivalents thereof as disclosed within the specification (e.g. para. [0038]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1,14 and 20 recite the phrase “substantially co-planar”. The term “ substantially co-planar” in claims 1,14 and 20 is a relative term which renders the claim indefinite. The term “substantially co-planar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what further structural limitations applicant is attempting to claim when reciting “substantially co-planar” since it appears from the specification and drawings that the slide is co-planar with the sewing ring, see Figs. 1-2, therefore it is unclear what further limitations applicant is attempting to include by reciting “substantially co-planar”, is applicant attempting to include a slide which has portions that are not co-planar with the sewing ring? clarification is required. Claim 16 recites the limitation "the locking member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5 and 15-19 directly or indirectly depend from claims 1,14 and/or 16 and are also rejected to for the reasons stated above regarding claims 1,14,16 and 20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0266358 to Aber et al. (Aber). 
In reference to at least claim 6
Aber teaches a cardiac connector for ventricular assist device which discloses an implantable blood pump system (e.g. cardiac support system 10, Figs. 1A,1B), comprising: an apical attachment device (e.g. connector 200, Figs. 3-4, 8A-8C) having a first mating member (e.g. ring frame 220, Figs. 3-4, 8A-8C); and an implantable blood pump defining a second mating member (e.g. housing of inflow cannula includes radial protrusion 140 and recesses 150, Figs. 8A-8C), the first mating member being configured to lockingly engage the second mating member to lock the implantable blood pump to the apical attachment device (e.g. radial protrusion 140 and recesses 150 engage with ring frame 220, Figs. 8A-8C, para. [0051]-[0053], [0058]). 
In reference to at least claim 7
Aber discloses wherein the first mating member includes a tab (e.g. ring frame 220 forms a tab that mates with recess 150, Figs. 3-4, 8A-8C)
In reference to at least claim 8
Aber discloses wherein the second mating member includes a plurality of detents (e.g. radial protrusion 140 and recesses 150 engage with ring frame 220, Figs. 8A-8C, para. [00513]-[0053],[0058]).
In reference to at least claim 9
Aber discloses wherein the first mating member is directly engageable to the second mating member (e.g. radial protrusion 140 and recesses 150 engage with ring frame 220, Figs. 4, 8A-8C, para. [00513]-[0053], [0058]).  
In reference to at least claim 10
Aber discloses wherein the attachment device further includes a sewing ring frame (e.g. includes sewing 210, Figs. 3-4, 8A-8C, para. [0043]).  
In reference to at least claim 11
Aber discloses wherein the attachment device further includes a locking element, the locking element being movably mounted to the sewing ring frame (e.g. interlocking features such a splines or teeth, para. [0053]). 
In reference to at least claim 12
Aber discloses wherein the engagement of the first mating member to the second mating member prevents rotational displacement of the implantable blood pump when the sewing ring frame is affixed to the implantable blood pump (e.g. prevents relative rotation using non-circular shape and/or may include interlocking features such a splines or teeth to prevent relative rotation, para. [0053]).
In reference to at least claim 13
Aber discloses wherein the implantable blood pump further includes an inflow cannula and wherein the second mating member is a plurality of detents on the inflow cannula (e.g. radial protrusion 140 and recesses 150 are located on the housing of the inflow cannula, Figs. 3-4, 8A-8C, para. [0058], may include interlocking features such a splines or teeth to prevent relative rotation, para. [0053]).  

Claim(s) 6-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0016412 to Bourquin et al. (Bourquin).
In reference to at least claim 6
Bourquin teaches an apparatus and methods for coupling a blood pump to the heart which discloses an implantable blood pump system (e.g. Fig. 1), comprising: an apical attachment device (e.g. locking mechanism 10 that includes sewing ring 18 and locking element 20, Figs. 2A,2B,3, para. [0028]; apex of the heart, para. [0007]-[0008]) having a first mating member (e.g. indentations 40 and crenellations 36, Figs. 2A,2B; brackets 22, Fig. 3, para. [0030]); and an implantable blood pump defining a second mating member (e.g. vertical crenellations 44, Figs. 3, guild rails 16, Fig. 3, para. [0030]), the first mating member being configured to lockingly engage the second mating member to lock the implantable blood pump to the apical attachment device (e.g. can be locked in place, para. [0034]).
In reference to at least claim 7
Bourquin discloses wherein the first mating member includes a tab (e.g. indentations 40 and crenellations 36, Figs. 2A,2B; brackets 22, Fig. 3, para. [0030]). 
In reference to at least claim 8
Bourquin discloses wherein the second mating member includes a plurality of detents (e.g. vertical crenellations 44, Fig. 3, guild rails 16, Fig. 3, para. [0030]).
In reference to at least claim 9
Bourquin discloses wherein the first mating member is directly engageable to the second mating member (e.g. indentations 40 engage vertical crenellations 44 while horizontal crenellations 36 engage gaps 42, Figs. 2A-2B, 3; horizontal  brackets 22 engage guild rails, Fig. 3, para. [0030], [0033]-[0034]).
In reference to at least claim 10
Bourquin discloses wherein the attachment device further includes a sewing ring frame (e.g. includes sewing ring 18, Figs. 2A,2B, 3-5, para. [0028]).
In reference to at least claim 11
Bourquin discloses wherein the attachment device further includes a locking element, the locking element being movably mounted to the sewing ring frame (e.g. includes a locking element 20, Figs. 3-5, para. [0028]).
In reference to at least claim 12
Bourquin discloses wherein the engagement of the first mating member to the second mating member prevents rotational displacement of the implantable blood pump when the sewing ring frame is affixed to the implantable blood pump (e.g. prevents translational and rotational movement, para. [0010], [0028]).
In reference to at least claim 13
Bourquin discloses wherein the implantable blood pump further includes an inflow cannula and wherein the second mating member is a plurality of detents on the inflow cannula (e.g. crenellations disposed circumferentially about the upper surface…adjacent to inflow cannula, para. [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2004/002624 to Yu et al. which teaches a ventricular connector with a spring ring. US 2021/0339007 to Esquenazi which teaches a sewing ring with quick connect to inflow. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792